Citation Nr: 0625641	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  98-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from an August 1996 rating decision, 
which denied service connection for a left ankle condition, 
and a January 1997 rating decision, which denied service 
connection for Reiter's syndrome.  The above-mentioned rating 
decisions were both decided by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  

A hearing was conducted at the RO by the undersigned member 
of the Board in November 1998.  A transcript of that hearing 
has been associated with the record on appeal.  In March 
1999, the Board remanded the case to the RO so that 
additional development of the evidence could be accomplished.  
In a January 2000 decision, the Board determined that 
entitlement to service connection for both Reiter's syndrome 
and for a left ankle disorder was not warranted.  

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that a remand was required due to the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  An Order subsequently rendered 
by the Court in December 2001 vacated and remanded the 
Board's January 2000 decision.  The case was then returned to 
the Board for compliance with the directives that were 
stipulated in the Court's Order.  The Board thereafter denied 
the veteran's appeal for service connection for Reiter's 
syndrome in a decision dated in August 2002.  The Board also 
informed the veteran in August 2002 that it was undertaking 
additional development on the issue of entitlement to service 
connection for a left ankle disorder.

The Board then undertook additional development on the issue 
of entitlement to service connection for a left ankle 
disorder, following which the case was remanded in July 2004 
to the RO for consideration of the additional evidence.  
Disabled American Veterans v.  Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.  2003); VAOPGCPREC 1-03, 69 Fed. 
Reg. 25177 (2004).

The veteran appealed the Board's August 2002 decision to the 
Court.  In July 2003, the Court vacated the Board's decision.  

In April 2006, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In May 2006, the 
expert medical opinion was received and was referred to the 
appellant for review and the submission of any additional 
evidence or argument.  38 C.F.R. § 20.1304(c) (2006).  No 
further additional written argument or evidence was presented 
within 60 days of the notification.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  With all reasonable doubt being resolved in the veteran's 
favor, current Reiter's syndrome, which also involves the 
left ankle, is the result of venereal disease in service.


CONCLUSION OF LAW

Reiter's syndrome, including left ankle disability, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a letter dated in July 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim, and offered 
to assist him in obtaining any relevant evidence.  These 
letters gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  The veteran 
was also invited to submit additional information to VA, and 
he was provided with the appropriate address to send such 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

Given the foregoing, the Board finds that the aforementioned 
notice letter complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was not done, since the 
appeal stems from a rating decision that preceded the 
enactment of VCAA.  However, given the favorable disposition 
of the decision herein, there is no harm to the veteran due 
to the timing of the VCAA notice.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records as well as pertinent treatment records and VA 
examination reports.  The Board obtained a VHA opinion from a 
medical expert.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

As such, the Board concludes that VA has satisfied the notice 
and assistance provisions as found in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application. 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective date for a bilateral eye disorder. Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  That is, 
the AOJ will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  The veteran will have appellate 
rights as to those matters if there is any disagreement.  
Accordingly, the Board will proceed with the merits of this 
case.  

Factual Background

A review of the service medical records indicates that the 
veteran was treated for gonorrhea in July 1969, and later 
treated for a ureteral discharge in November 1969.  When the 
veteran was examined for separation from service in July 
1970, he reported unspecified bone or joint deformities.  No 
pertinent abnormalities were reported or found.

The veteran was hospitalized in a VA facility in September 
1994, so that he could qualify for special prosthetic shoes 
required for his deforming foot arthropathy.  The diagnoses 
included Reiter's syndrome and painful feet.  The veteran was 
hospitalized in a VA facility in December 1995 for treatment 
of abdominal complaints.  He again was hospitalized in a VA 
facility in November 1995, December 1995 and June 1996 for 
treatment of abdominal complaints, and in December 1997 for 
pneumonia.

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  He provided a history, when he was seen 
in July 1994, of "rheumatism" since age 20.  (The Board 
notes that the veteran turned 20 approximately one month into 
his period of active duty.)  The veteran reported that the 
problem started with foot swelling and chronic back problem.  
He was treated with medication, and showed some improvement.  
He reported bilateral elbow pain without swelling.  There 
were chronic deformities of the feet, without knee pain.  
After examination, the assessment was deforming arthritis.  
The veteran reported constant dull pain in both feet when he 
was seen in August 1995.  There was also constant dull pain 
in the lower back, worsened by walking.  The assessment 
included Reiter's syndrome, by history.

Of record is a report of private medical treatment by Kenneth 
Davis, M.D., in September 1985.  At that time, the veteran 
noted the symptoms were mainly confined to the feet and 
ankles.  No new pathology was reported.  The assessment was 
rheumatoid arthritis.  In a reply to a May 1996 VA letter, 
Dr. Davis indicated that he had not seen the veteran for over 
three years.

A private bone scan dated in May 1989 demonstrated arthritic 
uptake of both feet and in both hands near the 
metacarpophalangeal joints.  

Another private physician, Stuart A. Leder, M.D., submitted a 
report on his treatment of the veteran in April 1997.  A 
diagnosis of generalized sensory motor polyneuropathy was 
reported.  The symptoms included burning paresthesias of both 
feet.  Potential etiologies were noted to include exposure to 
Agent Orange in the Vietnam War, which was known to cause 
such peripheral neuropathies.  The Board observes that a 
review of the veteran's service indicates that he served in 
Vietnam.  Another contributing etiology was noted to be 
Reiter's syndrome as well as probable rheumatoid arthritis, 
both of which combine to form a mixed connective tissue 
disease.  The sensory motor peripheral neuropathy caused 
functional impairment.  The arthritic condition caused 
obvious joint deformities of the hands and feet, clearly 
defined on examination, and resulting in arthralgias which 
impair his ability to work as a mechanic.

Also shown to have been associated with the record are more 
reports of VA outpatient treatment.  In a March 1998 note, it 
was indicated that the veteran had an 18 to 19 year history 
of Reiter's syndrome.  This history was noted in additional 
reports of outpatient treatment.

At his formal hearing before a traveling member of the Board 
in November 1998, the veteran testified that the Reiter's 
syndrome was the result of venereal disease in service.  See 
Hearing Transcript (T.), pages 4 and 5.  He stated that the 
first diagnosis of Reiter's syndrome was in about 1985.  T. 
5.  

The veteran also submitted a letter from Scott D. DeWitz, 
M.D., a private physician, dated in November 1998.  Dr. 
DeWitz noted that studies seemed to confirm that Reiter's 
syndrome is often related to venereal disease as a delayed 
cause and effect.  He concluded that it was more than likely 
that the veteran's Reiter's syndrome was related to the 
venereal disease contracted during his period of active duty.

Subsequent to the Board's March 1999 remand, the veteran was 
examined for compensation purposes by the VA in August 1999.  
He reported the treatment in service for gonorrhea and 
urethritis.  He stated that he did not have any skin or joint 
conditions at that time.  There was progressive joint pain, 
but the veteran could not specify when the pain started.  On 
examination, there was normal alignment of the cervical 
spine, with minimal tenderness and adequate range of motion.  
Minimal tenderness was present in the shoulders, with flexion 
possible to 160 degrees.  He retained adequate elbow flexion, 
without deformities or swelling.  He retained a good hand 
grip, without swelling or deformity.  Both hips showed 
adequate range of motion.  There was decreased range of 
motion of the ankles, with very marked limitation of 
dorsiflexion on the left.  Severe tenderness was present in 
the metatarsal area, with complete destruction of the normal 
anatomy of the metatarsal area bilaterally.  There was 
apparent erosion of the metatarsal bones resulting in mild 
shortening of the metatarsal area.  He was unable to walk on 
his heels and toes.  Lichenification was present in the 
medial aspect of both ankles, with hyperpigmentation over the 
dorsal aspect of the feet.  There was no onychomycosis or 
destruction of the toenails.  The impression was erosive 
inflammatory arthropathy affecting mostly the peripheral 
joints and the lumbar spine.  The examiner concluded that the 
veteran most likely had Reiter's syndrome or psoriatic 
arthritis.  However, in view of the fact that there were no 
marked psoriatic patches, there was a higher possibility of 
Reiter's syndrome.  The examiner added that the veteran did 
not present the full clinical dermatological manifestations 
of Reiter's syndrome at the time of examination.  He never 
had any rash consistent with the condition that is most 
common in the plantar areas, and there were no toenail 
changes.  There was no ocular involvement with the Reiter's 
syndrome, and no evidence of uveitis.  The examiner added 
that it was difficult to determine exactly the onset of the 
Reiter's syndrome, and that there was no symptomatology after 
the first two episodes of gonorrhea and urethritis in 
service.  It was noted that the veteran did not present 
symptomatology until about 20-22 years before.  Based on this 
history of years between venereal disease and then Reiter's 
symptomatology, the examiner concluded that it was less 
likely that Reiter's syndrome was related to the episodes of 
gonorrhea in service.  The examiner also pointed out that the 
claims file was reviewed prior to rendering his opinion.

A December 1999, E. Vazquez, MD, provided an opinion after a 
review of the medical record copies provided at a VA 
hospital.  A longstanding history of Reiter's syndrome of 
over 20 years was noted.  The doctor concluded that the 
veteran probably had Reiter's syndrome although psoriatic 
arthritis was a distinct possibility.  The doctor stated that 
it was significant to note that reactive arthritis including 
Reiter's syndrome was associated with infections related to 
Salmonella, Yersinia, Campylobacter, Shigella and Chlamydia.  
There was no record documentation with respect to cultures or 
antibodies to these agents.  

A private medical report dated in August 2004 of Randall 
Johnson, MD, a Fellow of the American College of 
Rheumatology, indicates that the veteran had been a patient 
of his since November 2002.  He extensively reviewed the 
veteran's records from various treating facilities.  The 
opinion was that regardless of the cause, it certainly 
appeared that the Reiter's syndrome stemmed from an infection 
obtained during the time that the veteran served in Vietnam 
and therefore should be considered illness sustained during 
active duty.

The veteran was afforded an eye examination in October 2004 
for evaluation of a recent history of an eye problem.  A 
history of Reiter's syndrome since 1969-70 was noted.  The 
impression/assessments were presbyopia/refractive errors; 
Reiter's syndrome, no current ocular involvement, possible 
recent history; no evidence of past uveitis.  

The veteran underwent another VA examination in October 2004 
and the examiner noted that the claims file was available for 
review.  Following physical examination, the impression was 
incomplete Reiter's syndrome due to lack to typical skin rash 
manifestation and ocular involvement.  The examiner commented 
that the initial left ankle episode was not associated with 
the diarrhea or urethral discharge according to the claims 
file.  The described left ankle episode was less likely 
typical of a clinical picture of Reiter's syndrome.  It was 
observed that the initial episode was treated with cortisone 
and apparently the veteran did not have any other joint 
manifestations for the rest of the service time.  The 
conclusion was that the veteran has spondyloarthropathy, 
undifferentiated type.  The medical opinion was that it was 
at least as likely as not that the veteran's current left 
ankle disorder is related to service.  The examiner did not 
consider the diagnosis of Reiter's syndrome as being incurred 
in service.  The calcaneal bursitis might be a manifestation 
of early spondyloarthropathy, and the left ankle disorder is 
at least a 50/50 probability as being causally related to 
service.  

The veteran's claims file was reviewed by a VHA expert in May 
2006 in order to review the record and provide an expert 
opinion in light of the various conflicting medical opinions 
of record.  The opinion was that the veteran had Reiter's 
syndrome or at least a variant of it.  The examiner observed 
that there was no evidence of uveitis in the charts.  He 
allowed that although some time (years) elapsed between the 
urethritis and venereal disease in service and the onset of 
the full blown Reiter's syndrome, there seemed to be evidence 
in the chart by non-VA consultants that this could happen.  
It was noted that the majority of cases of Reiter's are 
manifested within months of the contact of venereal disease.  
The VHA expert concluded that it was at least as likely as 
not that the Reiter's syndrome is attributed to the venereal 
disease that was contracted in service.  

The VHA expert also indicated that the veteran's left ankle 
condition was not a separate entity at this point.  He was 
treated for left calcaneal bursitis in August 1968, well 
before his treatment for venereal disease, and it improved 
with cortisone.  Now, his systemic condition worsened to the 
point where he now has, according to examiners, ankle 
involvement of the soft tissues and erosive boney changes 
bilaterally.  Therefore, the left ankle condition is not a 
disorder separate, by itself. 



Analysis

The veteran is contending that service connection is 
warranted for Reiter's syndrome and a left ankle disorder, 
and he argues that this disability is the result of venereal 
disease in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  The residuals of venereal disease 
are not to be considered the result of willful misconduct.  
Consideration of service connection for residuals of venereal 
disease as having been incurred in service requires that the 
initial infection must have occurred during active service.  
38 C.F.R. § 3.301(c)(1).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Following a careful review of all of the evidence, the Board 
finds that the resolution of reasonable doubt allows for the 
granting of the veteran's claim.  

A review of the veteran's service medical records indicates 
that he was treated in service on a number of occasions for 
venereal disease.  Subsequently, the veteran has presented a 
symptom complex that has been variously diagnosed, including 
as Reiter's syndrome.  Some experts link such disorder, when 
so diagnosed, to service while others do not.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In support of the veteran's contention is the above-
discussed November 1998 statement by Dr. DeWitz who noted 
that Reiter's syndrome is often related to venereal disease 
as a delayed cause and effect, and he found that it was more 
than likely that the veteran's Reiter's syndrome was related 
to the venereal disease the veteran contracted during 
service.  The April 1997 statement by Dr. Leder indicated 
that the veteran had generalized sensory motor 
polyneuropathy, which could have been the result of either 
Reiter's syndrome or Agent Orange exposure the veteran 
underwent in Vietnam.  The Board notes that the issue of 
service connection for residuals of Agent Orange exposure is 
not before the Board for review.  (A rating decision of 
January 1997 denied service connection for disability 
associated with Agent Orange exposure.  The veteran did not 
appeal that decision).  An August 2004 report by a Fellow of 
the American College of Rheumatology is also strongly 
supportive of the veteran's claim.

In opposition to the veteran's contention are the conclusions 
reached by the examining physician during the August 1999 VA 
orthopedic examination.  That examiner concluded that while 
the veteran demonstrated Reiter's syndrome, it was difficult 
to determine exactly the onset of the disorder.  However, 
given that the veteran did not manifest any symptomatology of 
Reiter's syndrome for many years after the onset of the 
venereal disease in service, it was less likely [than not] 
that the Reiter's syndrome was related to the episodes of 
gonorrhea in service.  A December 1999 opinion by Dr. Vazquez 
was also equivocal since the diagnosis of Reiter's was in 
question.  The October 2004 VA examiner found against 
Reiter's syndrome as being incurred in service.

The Board also points out that to the extent that the veteran 
contends that he should be entitled to service connection for 
Reiter's syndrome and a left ankle disability, as a 
layperson, he is not considered competent to offer an opinion 
as to matters requiring specialized knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the veteran is 
competent to testify as to his experiences and symptoms, 
competent medical evidence is required.

Finally, the VHA expert provided a thorough review of the 
veteran's claims files and the conflicting evidence.  This 
opinion is of great weight, given the expertise of the 
reviewer and the foundation for his opinion - that is, all of 
the medical evidence, testimony, reported history, etc.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).  As to this case, the VHA 
expert rendered conclusions that were favorable to the 
veteran as to Reiter's syndrome and his left ankle 
disability.  For both claims, the VHA expert provided 
positive opinions.  The VHA expert in making the opinions 
recognized both the favorable and unfavorable aspects of the 
veteran's claim.  Nevertheless, the reasoning and rationale 
ultimately led to conclusions that linked the diagnosis of 
Reiter's syndrome as well as a left ankle disability to 
service.

Giving the veteran every reasonable doubt resolved in the 
veteran's favor, the Board finds that service connection is 
in order for Reiter's syndrome and left ankle disorder.  
38 C.F.R. § 3.102 (2005).


ORDER

Service connection for Reiter's syndrome and a left ankle 
disorder is granted.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


